J-S16030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: I.M.G., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: G.G., JR., FATHER               :
                                               :
                                               :
                                               :
                                               :   No. 2033 MDA 2018

              Appeal from the Order Entered November 13, 2018
      In the Court of Common Pleas of Franklin County Orphans' Court at
                            No(s): 2-Adopt-2017


BEFORE: OTT, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MURRAY, J.:                                FILED APRIL 24, 2019

       G.G., Jr. (Father) appeals from the involuntarily termination of his

parental rights to his minor child, I.M.G. (born May 2015) (Child), pursuant to

23 Pa.C.S.A. § 2511(a)(1) and (b).1 After careful review, we affirm.

       We recite the factual history from the trial court opinion and the record.

See Trial Court Opinion, 11/13/18, at 1-14; see also N.T., 11/28/17, at 1-

235; N.T., 2/21/18, at 1-71; N.T., 6/15/18, at 1-63. Child was born in May

2015, and a week after her birth, Mother and Father moved in with S.H.,

paternal grandmother, and G.H., S.H.’s husband (collectively, Petitioners).

However, in August 2015, Mother and Father decided to move out.             S.H.

offered to care for Child until Mother and Father found a new residence.

Mother and Father returned for Child, but the next day, August 7, 2015,
____________________________________________


1 By separate decree entered the same day, the court terminated the parental
rights of P.M. (Mother); Mother has not appealed.
J-S16030-19



Mother and Father called Petitioners to state they were returning Child

because the motel where they were staying had bed bugs. Petitioners filed

an emergency petition for special relief seeking custody of Child. Following

hearings, Petitioners were granted sole legal and physical custody, with

Mother and Father to have weekly supervised visits at ABC House, paid for by

Petitioners.   While Mother and Father could request additional visits, they

would have to pay for the additional visits.    Supervised visitation began

October 4, 2015; a finalized custody order was entered December 3, 2015.

      Mother and Father attended supervised visits regularly between October

4, 2015, and April 18, 2016. However, after visits became sporadic in late

April and May 2016, ABC House informed Mother and Father that they would

need to contact ABC House to resume visitation. Father did so on October 12,

2016, by voice message. ABC House staff were initially unable to reach Father

in return, because he had not set up his voicemail. After eventually making

contact and setting up a meeting, Father and Mother attended a visit on

December 4, 2016, but missed December 11, 2016 and December 18, 2016

visits. They attended a January 8, 2017 visit, but missed the January 15,

2017 visit. Mother and Father were then required to confirm appointments

two hours prior.   Father attended visits on January 22, 2017, January 29,

2017, and February 5, 2017.

      On January 31, 2017, Petitioners filed a petition for involuntary

termination of Mother’s and Father’s parental rights pursuant to 23 Pa.C.S.A.




                                    -2-
J-S16030-19



§ 2511(a)(1), (2), and (b).2 Father was served with the petition on February

28, 2017.

       Evidentiary hearings were held November 28, 2017, February 21, 2018,

and June 15, 2018. Child was represented by Anne M. Shepard, Esquire, as

legal counsel and guardian ad litem (GAL).3 Mother, Father, and Petitioners

testified. In addition, Elizabeth Martin, ABC House parent supervisor; Emilee

Bakner, the director of ABC House; and J.M., Mother’s stepfather, testified.

       At the conclusion of the hearing, Child’s GAL noted that she had

observed visits with Child and her parents. Child was more comfortable with

Father than Mother.        Regardless, Attorney Shepard was concerned about

Father’s 14-year struggle with drug addiction, and his ability to maintain

stability going forward; Attorney Shepard opined that it was in Child’s best

interests for Mother’s and Father’s parental rights to be terminated.

       On August 3, 2018, following the close of evidence but prior to the

rendering of a decision, the trial court recused itself following the receipt of ex

parte information regarding Father, and the matter was reassigned to another

judge. See Order, 8/3/18, at 1-2; see also Order, 8/7/18, at 1. The trial
____________________________________________


2  On the first day of hearings, Petitioners withdrew their petition for
termination under Section 2511(a)(2).

3 In the order appointing Attorney Janice Hawbaker in the dual role, the court
noted Child’s tender years and found there was no conflict between Child’s
legal and best interests. See Order, 4/4/17, at 1-2. Due to an unrelated
conflict, Attorney Hawbaker was later replaced as GAL and legal counsel by
Attorney Shepard. See Order, 9/5/17, at 1. Accordingly, Attorney Shepard’s
representation satisfies Child’s statutory right to counsel. See In re L.B.M.,
161 A.3d 172 (Pa. 2017); see also In re T.S., 192 A.3d 1080 (Pa. 2018).

                                           -3-
J-S16030-19



court issued an order that all parties file written argument regarding their

positions.   See Order, 8/17/18, at 1; see also Order, 8/27/18, at 1.

Subsequently, Child’s GAL/counsel, Father, Mother, and Petitioners filed

briefs. Notably, Father did not raise the issue of recusal and lack of further

hearings before the re-assigned trial judge, nor did he request additional

hearings or testimony before the court.     See Father’s Brief in Support of

Denying Petition to Involuntary [sic] Terminate His Parental Rights, 10/22/18,

at 1-7 (unpaginated).

      On November 13, 2018, the trial court by opinion and order granted the

petition and involuntarily terminated Father’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(1) and (b). Father filed a timely notice of appeal and

concise statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      On appeal, Father raises the following issues for our review:

      1. Whether the trial court committed reversible error when it made
      findings of fact and rendered a decision on the termination of
      parental rights of Father based on the cold record without
      observing the testifying witnesses during the three-day long
      hearing and did not preside over the hearing?

      2. Whether the trial court erred in involuntarily terminating
      Father’s parental rights under 23 Pa.C.S. § 2511(a)(1) when
      [F]ather had made contact for visitation and was visiting with the
      child for four of the six-months [sic] prior to the filing of the
      petition for termination of parental rights?

      3. Whether the trial court erred when it involuntarily terminated
      Father’s parental rights without giving primary consideration to
      the effect the termination would have on the child’s established



                                    -4-
J-S16030-19


      and strong relationship with Father as required by 23 Pa.C.S. §
      2511(b)?

Father’s Brief at 4.

      We review the termination of parental rights as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      In Father’s first issue, he argues that the court erred when it made

findings of fact and issued a termination decree where it had not observed the

witnesses and did not preside at the hearing. See Father’s Brief at 9. Father

argues that credibility determinations were a major factor in this case and the

majority of the testimony was in conflict, including the level of the bond

between Father and Child, and how often Father asked to see Child and begin

unsupervised custody. Id. at 9.

      As noted supra, the trial judge originally assigned to the matter recused

himself after presiding at the hearings which occurred over the course of

nearly a year. Upon reassignment, the parties submitted briefs to the trial

court, which rendered its opinion and order. Thus, prior to reaching the merits


                                      -5-
J-S16030-19



of Father’s first issue, we must determine whether Father has properly

preserved it. See Pa.R.A.P. 302(a) (issues not raised in the lower court are

waived and cannot be raised for the first time on appeal).

      Father did not challenge the substitution of the trial judge in the court

below, nor did he request any further hearings. Instead, Father submitted his

brief on the merits without timely and specific objection.     The trial court

addressed the recusal issue sua sponte in its November 13, 2018 opinion,

citing In re I.E.P., 87 A.3d 340 (Pa. Super. 2014), and noting that where the

matter was factually driven, did not turn on credibility, and had been pending

for some time, it was in the best interests of the child to proceed without an

additional evidentiary hearing before the re-assigned trial court. See Trial

Court Opinion, 12/13/18, at 3-4; see also Trial Court Opinion, 11/13/18, at

14, citing I.E.P., 87 A.3d at 347.

      Upon review, however, we conclude that because Father did not raise

the recusal issue with the trial court, he has failed to preserve the issue on

appeal; accordingly, it is waived. In re S.C.B., 990 A.2d 762, 767 (Pa. Super.

2010) (finding waiver when Mother failed to raise an objection at the

termination of parental rights hearing).

      We thus turn to Father’s remaining two issues. Termination requires a

bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his

                                     -6-
J-S16030-19


     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     Instantly, we focus on subsection (a)(1) and (b), and recognize:

     we are instructed that we may not consider any effort by the
     parent to remedy the conditions described in subsections (a)(1),
     (a)(6) or (a)(8) if that remedy was initiated after the parent was
     given notice that the termination petition had been filed. Further,
     this evidentiary limitation applies to the entire termination
     analysis. The court, however, may consider post-petition efforts
     if the efforts were initiated before the filing of the termination
     petition and continued after the petition date.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (some citations and

quotations omitted).

     The relevant subsections of 23 Pa.C.S.A. § 2511 provide:

     (a)   General rule.--The rights of a parent in regard to a child
           may be terminated after a petition filed on any of the
           following grounds:

                                     ***

           (1) The parent by conduct continuing for a period of at least
           six months immediately preceding the filing of the petition
           either has evidenced a settled purpose of relinquishing
           parental claim to a child or has refused or failed to perform
           parental duties.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights


                                     -7-
J-S16030-19


      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      With regard to Section 2511(a)(1), “[a] court may terminate parental

rights under Section 2511(a)(1) where the parent demonstrates a settled

purpose to relinquish parental claim to a child or fails to perform parental

duties for at least the six months prior to the filing of the termination petition.”

Z.P., 994 A.2d at 1117. With respect to Section 2511(a)(1), our Supreme

Court has held:

      [o]nce the evidence establishes a failure to perform parental duties
      or a settled purpose of relinquishing parental rights, the court must
      engage in three lines of inquiry: (1) the parent’s explanation for his
      or her conduct; (2) the post-abandonment contact between parent
      and child; and (3) consideration of the effect of termination of
      parental rights on the child pursuant to Section 2511(b).

In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa. 1998).

      Furthermore:

      the trial court must consider the whole history of a given case and
      not mechanically apply the six-month statutory provision. The
      court must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his or her parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.

In re N.M.B., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).



                                       -8-
J-S16030-19


         Father argues that the court erred in terminating his rights under

Section 2511(a)(1) because he made contact for visitation and was visiting

with Child for four of the six months prior to the filing of the petition. See

Father’s Brief at 11. He contends that he has maintained a relationship with

Child for her entire life, and was regularly visiting Child when the petition was

filed.    Id. at 13.   Father also claims he was prevented from performing

parental duties by Petitioners and the trial court. Id.

         Initially, we note that pursuant to statute, the operative period to

consider is six months prior to the filing of the termination petition. See 23

Pa.C.S.A. § 2511(a)(1). The petition in this case was filed January 31, 2017;

accordingly, we consider the period between July 31, 2016 and January 31,

2017. The record reflects that Father did not have contact with Child or with

ABC House between July 17, 2016, and October 12, 2016. During that time,

Father did not inquire about, speak with, or visit Child. Between December 4,

2016, and the date of the filing of the termination petition, Father visited with

Child twice, on December 4, 2016, and January 8, 2017. He missed scheduled

visits on December 11, 2016, December 18, 2016, and January 15, 2017. He

attended visits on January 22, 2017, and January 29, 2017.           During the

relevant time period, Father saw Child a total of five times.

         Petitioners testified and presented additional witnesses. S.H. testified

that she is Child’s paternal grandmother. See N.T., 11/28/17, at 24. She

noted that Father accrued new criminal charges in September 2016. Id. at


                                       -9-
J-S16030-19


56. S.H. testified that Father’s visitation with Child was sporadic during the

relevant time period and that she was concerned about visitation because

Child did not know Father and was “frantic” when Petitioners left her alone

with Father, and very “clingy” with Petitioners after the visits. Id. at 58, 73-

74, 82. Pursuant to a custody order, Petitioners paid for the supervised visits.

Id. at 59. Father never contacted S.H. to arrange visits with Child, nor did he

ask for additional visits or otherwise ask about Child. Id. at 60, 65.

      S.H. believed that Father knew of her intention to file a petition to

terminate his parental rights as of December 2016, and testified that she

received a Facebook message from Father regarding the termination on

January 29, 2017. Id. at 29-32. Father was very angry with S.H. Id. at 63-

64. This communication was one of the few contacts she had with Father,

other than Father asking for help with his cell phone bill. Id. at 60-61. S.H.

acknowledged that Father may have brought Child a stuffed animal for

Christmas but did not otherwise provide for any of Child’s physical or

emotional needs or financial support, other than sporadically attending two-

hour supervised visits. Id. at 65-66, 77-78.

      S.H. denied doing anything to prevent Father from having contact with

or inquiring about Child. Id. at 77-78. S.H. denied that she had refused to

accept financial support for Child. Id. S.H. described her relationship with

Child as that of mother and daughter. Id. at 77-79. Child did not know Father

at visitation at first, but around February 2017, Child seemed more


                                     - 10 -
J-S16030-19


comfortable around Father. Id. at 106. However, S.H. has never heard Child

call Father “dad” or “daddy.” Id.

      G.H. testified that he is married to S.H. See N.T., 2/21/18, at 3-4. He

stated that he has a good relationship with Child, as though she is his

daughter; Child calls him “Daddy.” Id. at 4-6. G.H. described activities he

engages in with Child, including caring for her physical needs, cooking with

her, going to church, and hiking. Id. at 5-6. G.H. stated that Father never

contacted him to visit with Child, never provided financial support or for any

physical needs of Child, and never provided for Child’s psychological or

emotional needs. Id. at 7-8. G.H. expressed concerns about Father’s lack of

stability, and Father’s issues with housing and sobriety.   Id. at 7-8. G.H.

denied refusing to allow Father to contact or see Child. Id. at 9.

      Elizabeth Martin, ABC visitation supervisor, confirmed that Father did

not visit Child between June 2016 and December 4, 2016.              See N.T.,

11/28/17, at 13-14. Father never brought food, diapers, or other supplies to

visits. Id. at 20. Ms. Martin described Father’s interactions with Child as

“nervous” and averred that he lacked parenting skills. Id. at 21.

      Emilee Bakner, the director of ABC House, testified that she is the

supervisor who generates all reports in supervision cases.           See N.T.,

11/28/17, at 125-127.     Ms. Bakner confirmed that Father had three “no

shows” between May 2, 2016, and June 6, 2016, and was notified that he

would need to contact ABC House to resume visitation, and did not do so until


                                    - 11 -
J-S16030-19


November 2016. Id. at 140. After resuming visitation, Father had three more

“no shows.”    Id.     On average, Father was late to visits by approximately

twelve minutes, did not provide any supplies for Child, was unsuccessful at

soothing Child, and had difficulty setting structure and boundaries, although

he showed a nurturing attitude toward Child. Id. at 141-42, 146.

      Thereafter, J.M., Mother’s stepfather, testified on behalf of Mother and

Father. See N.T., 11/28/17, at 209-10. J.M. testified that Father is able to

financially support the family. Id. at 215-17. J.M. claimed that Father had

stopped using drugs and had been working for “maybe two months.” Id. at

228-30. Mother and Father lived in his house for a time near the end of 2016.

Id. at 209-30.

      Mother testified that she and Father moved in with Petitioners shortly

after Child’s birth.   See N.T., 2/21/18, at 23-24. Father and Mother then

moved into a motel, but moved back in with S.H. and G.H. after discovering

that the motel had bed bugs. Id. at 24. Mother and Father left Child with

Petitioners because they were living in their car. Id. at 26. Mother admitted

to “some” drug use, but testified she has been clean since she was

incarcerated and attended rehab. Id. Mother admitted she had money to

make phone calls and send letters from prison, but made no attempt to

contact Child because “it’s just like beating a dead horse. There’s no point.”

Id. at 30. She also admitted she had not contacted Petitioners about extra

visits, or provided financial assistance for Child. Id. at 51. Mother claimed


                                      - 12 -
J-S16030-19


that she and Father have an “amazing” bond with Child, and that Child calls

Father “daddy,” but conceded she did not contact Petitioners to ask about

extra visitation. Id. at 42-43, 59.

      Father confirmed that when Child was first born, he and Mother cared

for her. See N.T., 6/15/18, at 9-10. They then moved in with Petitioners,

moved out, and lived in their car and a motel. Id. at 10-11. He admitted

that at that time, he was addicted to drugs. Id. at 13. Father stated that he

stopped attending visitation because his car broke down and he did not get it

repaired because he spent all of his money on drugs. Id. at 14-15. When

Father attempted to resume visitation, he had difficulty because his phone

was not working. Id. at 15. Father testified that Child is affectionate with

him but does not have as close of a bond as he would like; it is difficult when

he sees Child for only a few hours a week. Id. at 17-18. Father testified that

there was a “step down” in the accompanying custody case, but after that

order, Petitioners “made” him pay for visits when he also has to pay for drug

treatment.   Id. at 21-25.    Father testified that he has had difficulty with

addiction but that he is working on staying clean; he also conceded that prior

to January 2017, he did not have a stable residence where he could bring

Child. Id. at 23-25, 40-41.

      On this record, the court determined that Father had essentially

abandoned Child for four months of the relevant six-month time period. Even

after resuming visitation, Father attended 57% of the available visits, and was


                                      - 13 -
J-S16030-19


late to the visits he did attend. Further, the record established that Father

suffered   from   drug   addiction   and    prioritized   his   addiction   over   his

responsibility to Child. The record also reflects that Father’s only contact with

Child was during visitation; he made no effort to inquire about, request further

visitation, contact Petitioners about increasing visitation, or in any way

become involved in Child’s life. There is no evidence or testimony that Father

attempted to send letters or cards to Child, or asked to speak to her on the

phone. There is no evidence or testimony that Father ever expressed any

interest in her development or upbringing. There is no evidence that Father

provided financial support for Child.

      The trial court articulated its reasoning:

      It is evident that Mother and Father have experienced financial
      difficulties and drug addiction which have impeded them from
      obtaining and maintaining the adequate housing necessary to
      progress in the graduated custody schedule in place since
      September 4, 2015. Mother’s and Father’s financial difficulties
      appear to at least partially explain their decision to not seek
      additional visits with [Child] at ABC House.           Certainly
      transportation was an issue, as well.

      While we sympathize with Mother’s and Father’s struggles with
      addiction and financial hardship, we find no satisfactory
      explanation in the record for their failure to inquire into [Child]’s
      development and well-being.        The parental obligation is an
      “affirmative duty” that “requires continuing interest in the child
      and a genuine effort to maintain communication and association
      with the child.” B.,N.M., 856 A.2d at 855. Nothing in the record
      suggests that Mother or Father reached out to Petitioners through
      any means to request pictures or information about [Child]. It is
      difficult to imagine a parent having no interest in their young child
      reaching major developmental milestones. Not drug addiction nor
      incarceration nor financial instability would prevent such an
      inquiry. Moreover, Father’s Facebook messages state he does not

                                        - 14 -
J-S16030-19


      want to give up his parental rights; the messages do not request
      information about [Child] and cannot be construed as evidence of
      any effort on Father’s part to re-establish the parental
      relationships or undertake parental responsibility.

      Finally, we address Mother’s and Father’s repeated contentions
      that Petitioners have obstructed Mother’s and Father’s ability to
      act as parents to [Child].        Despite Mother’s and Father’s
      allegations, we find no evidence of record showing any meaningful
      obstruction on the part of Petitioners. Petitioners have complied
      with the Custody Order by bringing [Child] to the weekly ABC
      House visits and providing the financial support for those visits to
      occur. Ms. Martin’s testimony further shows that Petitioners
      requested that she extend the waiting period when Mother and
      Father were tardy. Additionally, Petitioners have offered financial
      help to Mother and Father by paying for hotel rooms and Father’s
      cell phone bill.

      A parent “must exercise reasonable firmness in resisting obstacles
      placed in the path of maintaining the parent-child relationship.”
      B.,N.M., 856 A.2d at 855. If, as Father contends, Petitioners did
      not comply with the Custody Order when Mother and Father
      obtained appropriate housing, redress was available through the
      custody court. Likewise, Mother’s statement that Petitioners
      would have denied any request for a visit with [Child] while she
      was in prison carries no weight when Mother at no point attempted
      such a request. We therefore find that Mother and Father have
      failed to exercise reasonable firmness in resisting obstacles
      purportedly placed by Petitioners or their life circumstances.

Trial Court Opinion, 11/13/18, at 22-23. Upon review, we discern no error of

law or abuse of discretion in the trial court’s determination.

      Accordingly, the trial court appropriately concluded that competent,

clear, and convincing evidence supported the termination of Father’s parental

rights pursuant to Section 2511(a)(1), because Father, for a period of six

months, failed to perform parental duties. See In re K.Z.S., 946 A.2d 753,

757 (Pa. Super. 2008).


                                     - 15 -
J-S16030-19


      Next, we consider whether Child’s needs and welfare will be met by

termination pursuant to Subsection (b). See Z.P., 994 A.2d at 1121. “In this

context, the court must take into account whether a bond exists between child

and parent, and whether termination would destroy an existing, necessary

and beneficial relationship.”   Id.   The court is not required to use expert

testimony, and social workers and caseworkers may offer evaluations as well.

Id. Ultimately, the concern is the needs and welfare of a child. Id.

      We have stated:

      [b]efore granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). “[A] parent’s basic constitutional right to the custody

and rearing of . . . her child is converted, upon the failure to fulfill . . . her

parental duties, to the child’s right to have proper parenting and fulfillment of

[the child’s] potential in a permanent, healthy, safe environment.”         In re

B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal citations omitted).

                                      - 16 -
J-S16030-19



     Father argues that termination under Section 2511(b) is not appropriate

because Child has a relationship with him, refers to him as “daddy,” and this

relationship should be preserved. See Father’s Brief at 14-15.

     The trial court discussed its Section 2511(b) findings as follows:

     We find that termination of Mother and Father’s parental rights is
     in the best interest of [Child].

     [Child] has been living in Petitioners’ home since one week after
     her birth. Her care has been exclusively undertaken by Petitioners
     since August of 2015.            Her physical, emotional, and
     developmental needs are well met by Petitioners.

     Although Father and Mother have attended supervised visits at
     ABC House—with varying degrees of consistency—since October
     2015, it is clear that Mother and Father have been limited in their
     ability to bond with [Child] due to the September 4, 2015 Custody
     Order.     We are cognizant that the Custody Order provided
     parameters within which Mother and Father could have physical
     custody of [Child] and therefore develop a parent-child bond.
     However, Father and Mother did not take advantage of the
     Custody Order’s mechanism for increasing their time with [Child]
     . . . We remain aware that parental rights may not be terminated
     “on the basis of environment factors”; however, we believe that
     these parents were capable of greater effort and dedication in
     regaining custody of their child than they have shown here. For
     example, the evidence shows that Mother moved into her Mother
     and [G.H.’s] home at the end of October 2016. Father moved into
     the home in December 2016.             Despite obtaining adequate
     housing, Father and Mother failed to submit documentation of
     their living situation to Petitioners before the Petition was filed at
     least one month later.

     [Child] deserves parents able to show dedication and commitment
     to meeting her physical, emotional, and developmental needs.
     Mother and Father have thus far failed to demonstrate
     commitment by, inter alia, neglecting to make inquiries about her
     well-being and failing to take the initiative to increase their
     physical custody . . .



                                    - 17 -
J-S16030-19


      Petitioners intend to adopt [Child] and raise her as their daughter.
      [Child] looks to Petitioners to fulfill her physical and emotional
      needs. She calls Petitioners “Daddy and Mom-Mom.” We find that
      Petitioners and [Child] have a parent-child bond, and see no
      reason why [Child]’s life should continue to “be held in abeyance
      while [Parents] attempt[] to attain the maturity necessary to
      assume parenting responsibilities.” In re Adoption of R.J.S.,
      901 A.2d 502, 513 (Pa. Super. 2006).

      Based on the foregoing, we find termination of Mother’s and
      father’s parental rights to best serve [Child]’s needs and welfare.

Trial Court Opinion, 11/13/18, at 26-27 (footnote omitted).

      Again, we discern no abuse of discretion in the trial court’s conclusion.

Although Father testified that he and Child shared a bond, and that Child called

Father “daddy” and ran to him during visitation, there was other evidence that

supported the trial court’s decision to put Child’s need for security and stability

ahead of this limited bond. See, e.g., N.A.M., 33 A.3d at 103 (noting that

the court may emphasize safety needs of child and consider intangibles such

as the security and stability offered by a foster parent). Similarly, while Father

has expressed his love of Child, this Court has stated that a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights.    In re L.M., 923 A.2d 505, 512 (Pa. Super. 2007).

Instantly, the evidence supports the trial court’s finding that Child’s best

interests and long-term stability would be best served by the termination of

Father’s parental rights. N.A.M., 33 A.3d at 103.

      In sum, the evidence supports the trial court’s termination of Father’s

parental rights under Section 2511(a)(1) as well as the Section 2511(b).




                                      - 18 -
J-S16030-19




     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2019




                          - 19 -